Exhibit 10.1

 

AGREEMENT OF SALE

 

AGREEMENT, dated as of the 22nd day of December, 2016 ("Effective Date"),
between Freehold Craig Road Partnership a New Jersey Partnership having an
address at 4400 Route 9, Freehold, NJ 07728 ("Seller"), and Avalon GloboCare
Corp, Delaware Corporation, having an address at 83 South Street, Suite 101,
Freehold, NJ 07728 ("Purchaser"). The parties hereto agree as follows:

 

1. Agreement to Sell and Purchase.

 

A. Seller agrees to sell and assign to Purchaser and Purchaser agrees to
purchase from Seller, subject to the terms and conditions of this Agreement:

 

i. the parcel(s) of land and the building and improvements thereon located in
the Township of Freehold, County of Monmouth State of New Jersey, having a
street address of 4400 Route 9, Freehold, NJ 07798, being Tax Block 4, Tax Lot
46.03, being more particularly described on Exhibit l(A) attached hereto and
made a part hereof (the "Premises" or "Property"); and

 

ii. omit

 

iii. all of Seller's right, title and interest in, to and under the Leases and
Contracts in effect on the Closing Date, said Leases and Contracts as of the
date of this Agreement being as set for in Exhibits 6(C)(iii)(a) and 6(C)(v) and
all accompanying tenant security deposits (whether cash or in the form of a
letter of credit or otherwise) held by Seller on the Closing Date.

 

iv. all appliances, fixtures, equipment, machinery, furniture, carpet, drapes
and other personal property (collectively, the "Tangible Personal Property")
owned by Seller and attached to or used in the operation or maintenance of the
Property. To the extent assignable without the consent of third parties, all
intangible property (the "Intangible Property" together with the Tangible
Personal Property (the "Personal Property"), if any, owned by Seller and
relating to the Premises, the improvements or the Tangible Personal Property
including, without limitation: (i) transferable utility contracts, transferable
telephone exchange numbers and transferable plans and specifications; (ii) to
the extent they may be transferred under applicable law, all licenses, permits,
consents, waivers, variances, approvals, certificates of occupancy and
authorizations issued to Seller pertaining to or in connection with the
operation, use, occupancy, maintenance or repair of the Tangible Personal
Property, the Premises; and (iii) to the extent assignable, all warranties and
guaranties, if any, issued to Seller by any manufacturer or contractor in
connection with construction or installation of Tangible Personal Property
and/or the Premises and the improvements thereon. The parties hereto acknowledge
and agree that the value of the Personal Property is de Minimis and that no part
of the Purchase Price is allocable thereto. and

 

v. all easements, licenses, rights and appurtenances, if any, pertaining to the
Property, subject to the terms thereof; and

 

vi. any strips and gores of land adjacent to or abutting the Property or any
part thereof.

 

B. Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the parties hereto that any fixtures, furniture, furnishings,
equipment or other personal property (including, without limitation, trade
fixtures in, on, around or affixed to the Building) owned or leased by any
tenant, managing agent, leasing agent, contractor, or employee at the Building
or otherwise not owned by Seller (collectively, "Excluded Personalty"), shall
not be included in the Property to be sold to Purchaser hereunder except to the
extent same is leased from Seller.

 

Page 1 of 29  

 

 

C. On the Closing Date, Seller agrees to assign to Purchaser, without recourse,
representation, guaranty or warranty (except as expressly set forth in this
Agreement), all of Seller's right, title and interest in, and Purchaser agrees
to assume Seller's obligations accruing on and after the Closing Date under, the
documents described in clauses (i), (ii) and (iii) below:

 

i. the leases, licenses and other occupancy agreements demising space at the
Premises, whether written or oral, together with all amendments and
modifications thereof and supplements relating thereto (collectively, "Leases";
the term Leases shall not include subleases, licenses and occupancy agreements
entered into by tenants under the Leases) which are then in effect and all
accompanying tenant security deposits (whether cash or in the form of a letter
of credit or otherwise) held by Seller on the Closing Date;

 

ii. to the extent transferable, the service, maintenance, supply and other
agreements relating to the operation of the Property, together with all
modifications and amendments thereof and supplements relating thereto
(collectively, "Contracts") which are then in effect and not terminated as of
the Closing Date; and

 

iii. the transferable permits and licenses, if any, relating to the Property and
the other intangible Personalty.

 

2. Purchase Price; Escrow Agent.

 

A. The purchase price (the "Purchase Price") tor the Property is Seven Million
Six Hundred Thousand Dollars ($7,600,000.00), subject to the adjustments
described in Section 8 of this Agreement. The Purchase Price is payable as
follows:

 

i. By Purchaser paying, on the signing of this Agreement, a deposit in the
amount of Seven Hundred Thousand Dollars ($700,000.00) (the "Escrow Fund") by
wire transfer or check payable to Escrow Agent (as defined below) to be held in
escrow by Escrow Agent in accordance with the terms of this Agreement. Escrow
Agent shall hold the Escrow Fund in an escrow account until the time of title
closing hereunder or until the time of any earlier termination of this
Agreement. The party that receives the Escrow Fund shall pay the income tax, if
any, due thereon.

 

ii. By Purchaser paying to Seller on the Closing Date by wire transfer to Escrow
Agent or as otherwise directed by Seller, the amount of Six Million Nine Hundred
Thousand Dollars ($6,900,000.00), subject to the adjustments described in
Section 8 of this Agreement. Seller shall provide Escrow Agent prior to the
Closing with Seller's wiring instructions. "Escrow Agent" shall be Katz &
Dougherty, Esqs, Seller's Attorneys. The Escrow Fund shall be held by Escrow
Agent in its attorney trust account.

 

iii. At the Closing the Escrow Fund shall be credited against the Purchase Price
and Escrow Agent shall pay the Escrow Fund to Seller.

 

Page 2 of 29  

 

 

B. Seller and Purchaser acknowledge that as to the Escrow Fund, Escrow Agent is
acting solely as a stakeholder for their convenience. Seller and Purchaser agree
to indemnify Escrow Agent and hold Escrow Agent harmless from and against all
claims, damages, liabilities, losses and expenses (including reasonable
attorneys' fees and costs) arising out of or resulting from any act or omission
in the performance of Escrow Agent's duties under this Agreement, except for
Escrow Agent's bad faith or willful misconduct. If for any reason the Closing
does not occur and Escrow Agent receives demand for disbursement of the Escrow
Fund from either party, Escrow Agent shall give notice to the other party of
such demand. If Escrow Agent does not receive written objection from the other
party to such disbursement within seven (7) business days of the giving of such
notice, Escrow Agent shall make such disbursement. If Escrow Agent timely
receives such objection or if at any time Escrow Agent receives written notice
of a dispute between Seller and Purchaser in respect of the Escrow Fund, Escrow
Agent shall not release and deliver the Escrow Fund or any part thereof to
either party but Escrow Agent shall either (i) continue to hold the Escrow Fund
in escrow until otherwise directed in a writing signed by Seller and Purchaser
or by an order of a court of competent jurisdiction, or (ii) deposit the Escrow
Fund with the Clerk of the Superior Court of New Jersey. Upon such deposit,
Escrow Agent will thereby be released from all duties and responsibilities as
Escrow Agent under this Agreement. Escrow Agent shall give notice of such
deposit to Seller and Purchaser.

 

C. Escrow Agent shall not be required to defend any legal proceedings which may
be instituted by any person or entity not a party to this Agreement against
Escrow Agent with respect to the Escrow Fund, the Property or the subject of
this Agreement unless requested to do so by Purchaser or Seller and indemnified
to its reasonable satisfaction against the reasonable cost and expense
(including, but not limited to, reasonable attorneys' fees and costs) of such
defense. Escrow Agent shall not be required to institute legal proceedings of
any kind and shall have no responsibility for the genuineness or validity of any
document or other item deposited with it or the collectability of any check
delivered in connection with this Agreement, unless such check is drawn from an
attorney trust account of Escrow Agent. Escrow Agent shall have no liability for
acting in accordance with any written instructions given to it and believed by
it to have been signed by the proper party or parties.

 

3. The Closing.

 

A. The closing of title ("Closing") shall take place at 10:00 a.m. on or about
February 15, 2017 at the office of Buyer's Attorneys or at such other place as
may be agreed upon by the parties to this agreement. The actual date of the
Closing shall be the "Closing Date".

 

B. If the Closing does not occur on or before the Closing Date as forth in this
Agreement for any reason whatsoever, both parties agree that fourteen (14)
calendar days' notice from the other party given in accordance with the notice
provisions of this Agreement shall be deemed reasonably adequate notice to
establish a TIME OF THE ESSENCE closing date.

 

C. At or prior to the Closing, there will be prepared a closing statement (the
"Closing Statement") which will show the net amount due to Seller as the result
of the adjustments and prorations provided for in this Agreement. The Seller and
Purchaser upon the mutual approval of the Closing Statement shall each sign the
Closing Statement at Closing.

 

D. The Closing shall take place through Purchaser's title insurer, Commonwealth
Title, Monmouth Agency, 64 West Main Street Freehold, NJ 07728.

 

4. Due Diligence and Access.

 

A. Seller agrees to make available to Purchaser within five (5) business days of
the Effective Date of this Agreement copies of, to the extent that the following
are in the possession of the Seller, all Leases and Contracts; Seller's books
and records relating to the operation of the Property and such physical and
environmental reports, building plans, architectural drawings, demised space and
municipally approved site plans, as well as those currently under construction
or subject to new leases or currently negotiated leases municipally approved,
Zoning and Building approvals, permits and material maintenance contracts, and
any other documents or information that may be relevant to this transaction or
the Property or any of the items delivered hereunder, if any, regarding the
Property that are in Seller's possession. Seller makes no representation as to
the accuracy or completeness of the Seller Documents and any use of, or reliance
on, the Seller Documents shall be at Purchaser's sole risk except that Seller
represents that to the best of its knowledge and belief same are complete, true
and accurate.

 

Page 3 of 29  

 

 

B. Purchaser shall have forty five (45) calendar days from the Effective Date
(the "Investigation Period") to conduct, pursuant to the terms and conditions
set forth in this Section 4, any and all non-invasive investigation, or invasive
testing permitted by Seller in writing in order to satisfy Purchaser as to the
condition of the Property (the "Investigation"). All Seller Documents and all
information and documents relating to the Investigation shall be subject to the
confidentiality provisions of Section 4(G). Copies of any reports, studies and
findings resulting from the Investigation shall be delivered to Seller at no
cost to Seller (and shall be delivered promptly in such case). If Purchaser
desires to terminate, exercisable by Purchaser in its sole discretion, this
Agreement during the Investigation Period, Purchaser shall have the right to do
so, exercisable by written notice to Seller, given on or before 5:00pm on the
date of expiration of the Investigation Period. The notice of termination shall
only state "Purchaser hereby terminates the Agreement of Sale in accordance with
the provisions of Section 4." In the event Purchaser properly terminates this
Agreement in accordance with this Section 4, Escrow Agent shall return the
Escrow Fund to Purchaser and thereafter, except as otherwise expressly provided
in this Agreement, neither party shall be under any further liability to the
other. If Purchaser does not terminate this Agreement in accordance with this
Section 4, Purchaser shall conclusively be deemed to be satisfied with the
condition of the Property and to have waived its right of termination under this
Section 4.

 

C. Seller shall permit Purchaser and Purchaser's agents, consultants and
contractors (the "Purchaser's Representatives") access to the Property during
business hours (or such other hours as Seller shall permit) during the
Investigation Period, for the purpose of undertaking the Investigation, (i) so
long as such investigation(s) are conducted such a manner so as not to cause any
damage to the Property, injury to any person or damage to any property; (ii)
promptly repair any damage caused by such entry and restores the Property to
substantially the same condition the Property was in prior to the entry; and
(iii) does not materially interfere with any ongoing operations at the Property,
if any.

 

D. Purchaser shall indemnify, defend and save Seller and its members, officers,
successors and assigns harmless from and against any and all claims,
liabilities, losses, fines, penalties, damages (including, without limitation,
damages on account of personal injury, property damage or damage to natural
resources), fees, costs and expenses (including, without limitation, reasonable
attorney, consulting and engineering fees and expenses), (collectively, the
"Losses"): (i) arising from or in any way relating to the acts or omissions of
Purchaser, or Purchaser's Representatives, or both, occurring during or relating
to any entry onto the Property pursuant to this Section 4; or (ii) arising from
or in any way relating to any breach by Purchaser, or Purchaser's
Representatives, or both, of any term, condition or covenant set forth in this
Section 4. Purchaser releases and covenants not to sue Seller and shall cause
Purchaser's Representatives to release and covenant not to sue Seller with
respect to any bodily injury or property damage suffered by Purchaser or
Purchaser's Representatives resulting from the access granted to such parties
under this Agreement.

 

Page 4 of 29  

 

 

E. At least one (I) business days prior to any entry onto the Property pursuant
to this Section 4, Purchaser shall furnish to Seller, and cause all of
Purchaser's Representatives that may enter upon the Property to furnish to
Seller, insurance certificates (and if requested by Seller, endorsements to
Purchaser’s policies or Purchaser's Representative's policies) in form and
substance reasonably satisfactory to Seller evidencing that (a) Purchaser’s
contractors entering the Property have insurance coverage with respect to their
activities on the Property that includes, at a minimum (i) commercial general
liability insurance coverage of not less than $1,000,000, combined single limit
for personal injury, death and property damage, and coverage for completed
operations, contractual liability and independent contractor liability, with
each policy therefor naming Seller as an additional insured, (ii) worker's
compensation in accordance with statutory requirements, (iii) employer's
liability of not less than $1,000,000 each occurrence/aggregate, (iv) automobile
liability (bodily injury and property damage) of not less than $1,000,000 each
occurrence/aggregate, (v) excess liability (bodily injury and property damage)
of not less than $2,000,000 each occurrence/aggregate, (v) professional errors
and omissions (if Purchaser conducts any environmental testing) of not less than
$1,000,000 for each claim (and $2,000,000 in the aggregate), and (vii)
contractor's pollution liability (if Purchaser conducts any environmental
testing) of not less than $1,000,000 each claim (and $2,000,000 in the
aggregate), and (b) such insurance does not include any co-insurance or
self-insurance with a deductible that exceeds Five Thousand ($5,000.00) Dollars.
Each of the policies shall be issued by a reputable insurance company licensed
to do business in the State of New Jersey. Purchaser or Purchaser's
Representatives shall be responsible for all deductibles applicable to the
foregoing insurance. If more than one type of coverage is provided under the
same policy, the policy shall be written so that each type of coverage has, at
least, the respective limit of coverage set forth above.

 

F. Prior to any entry onto the Property pursuant to this Section 4, Purchaser
shall provide notice to Seller, at least one (1) business day in advance of
entering upon the Property, which notice shall set forth a date and time of
entry, the identity of all persons and entities that shall enter upon the
Property, and the scope or nature of the work to be performed during such entry
and received the written consent of Seller.

 

G. All of the foregoing shall be kept confidential by Purchaser, and by
Purchaser's Representatives. If disclosure of the Documents and Information is
required pursuant to Law, or pursuant to court or other administrative process,
then Purchaser or Purchaser's Representatives, as the case may be, shall give
prompt written notice of such fact to Seller, specifying to whom and why such
disclosure is required to be made, and, subject to Law, no such disclosure shall
be made if Seller objects, unless and until a determination is made by a court
of competent jurisdiction requiring the disclosure or such disclosure is ordered
or requested by a governmental or quasi-governmental authority. Notwithstanding
the foregoing: (i) Purchaser shall have the right to disclose the Documents and
Information, or any information contained therein, to its attorneys, Purchaser's
Representatives, Purchaser's insurers and lenders, provided that such parties
are made aware of the non-disclosure obligation included herein, and agree to be
bound by such obligation of non-disclosure; and (ii) Purchaser may disclose the
Documents and Information or the information contained therein, which is already
public knowledge on the date of this Agreement. Upon the request of Seller only,
Purchaser shall deliver a copy of the Documents and Information to Seller.

 

Page 5 of 29  

 

 

H. If the Closing hereunder does not occur, promptly return to Seller copies of
all due diligence materials delivered by Seller to Purchaser and shall destroy
all copies and abstracts thereof.

 

I. The provisions of this Section 4 shall survive the Closing of title or
termination of this Agreement.

 

J. During the Investigation Period and thereafter prior to closing for so as the
Agreement remains in effect, purchaser shall have the right to show potential
tenants the available or soon to be available space at the Property. Seller
agrees to cooperate with providing Purchaser and Purchaser's potential tenants'
access to and throughout the Property as needed. Purchaser shall indemnify and
defend Seller in accordance with Section 4D above in connection with the
aforementioned access to the Property with potential tenants. In addition,
Seller agrees that from the Effective Date of this Agreement until the closing
occurs hereunder or the Agreement is terminated in accordance with its terms,
Seller shall not enter into any new leases or binding LOI's or modify or amend
any existing leases affecting the Property or permit any other occupancy without
the consent of Purchaser, not to be unreasonably withheld; provided, however,
Seller shall be permitted to continue to negotiate and enter into a new lease
with Style Connection for 1,910 square feet of space on the second floor, at a
rate of$20.00 per square feet for a term of 5 years subject to continued
consultation with and the reasonable consent of the Purchaser. With reference to
that lease, all costs associated with same such as, but not limited to,
brokerage commissions, fit out, permitting, etc., to be the responsibility of
Purchaser whether incurred or paid for prior to the date of closing; should the
Seller have actually paid any such expenses prior to the closing date, the
Seller shall be reimbursed such costs at closing. Other potential new tenancies
or leases or renewals shall be conducted by Seller in consultation with the
Purchaser.

 

5. Representations and Warranties of Purchaser.

 

A. Purchaser represents and warrants to Seller as follows:

 

i. Purchaser is a limited liability company duly organized and in good standing
under the laws of New Jersey.

 

ii. Purchaser has full power and authority to enter into this Agreement and to
carry out the transactions provided for herein.

 

iii. This Agreement is the legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms.

 

iv. Steven P. Sukel has full power and authority to execute and deliver this
Agreement and all other documents contemplated by this Agreement on behalf of
Purchaser, in his capacity as an officer of Purchaser.

 

v. The obligations of the Purchaser are not dependent upon mortgage or other
financing to complete the purchase contemplated by this Agreement and the
Purchaser has the financial ability to pay and perform its obligations under
this Agreement.

 

vi. Prior to the Closing Date, Purchaser shall not retain any person or firm to,
nor shall Purchaser on its own, file any notice of protest against or commence
any action to review, any real estate tax assessment against the Property,
however, Seller shall permit Seller's attorney to freely discuss the status,
strategy and particulars of the current tax appeals with Steven P. Sukel, Esq.
on behalf of the Purchaser. Such communications shall remain confidential and
shall not constitute Sellers waiver of any attorney client privilege between
Seller and Seller's Tax Counsel. The Seller shall have the right to continue
with the aforesaid tax appeals subsequent to that date of closing and to
conclusion whether by way of judgment or settlement. In the event that the
resolution of this matter results in a cash payment, the Seller shall be
entitled to the full amount of such cash payment. In the event that the
resolution of this matter results in the granting of a credit that will be
reflected in future tax billings for the Property, the full amount of such
benefit shall be paid by the Purchaser to the Seller within I 0 days of the
period in which the benefit is received or applied.

 

Page 6 of 29  

 

 

vii. To the best of Purchaser's knowledge, there are no lawsuits or claims
(including, without limitation, environmental claims) by any private person or
entity or by any governmental authority existing or, to Purchaser's knowledge,
threatened, that affect the right or ability of Purchaser (or any of Purchaser's
principals) to perform their obligations under this Agreement.

 

viii. The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms hereof will
not conflict with or result in a breach of any agreement to which Purchaser, or
any of its principals, is a party or by which any of them are bound, or any
lease, indenture, mortgage, loan agreement or instrument to which Purchaser, or
any of its principals, is a party or by which Purchaser, or any of its
principals, is bound or, to Purchaser's knowledge, any applicable law or
regulation or order of any governmental agency or court, domestic or foreign,
having jurisdiction over Purchaser or any of its principals or its or their
properties.

 

6. Representations and Warranties of Seller.

 

A. Seller represents and warrants to Purchaser as follows:

 

i. Seller is a New Jersey general partnership.

 

ii. Seller has the full right and authority to execute this Agreement and
consummate all of the transactions hereby contemplated.

 

iii. There are no existing or pending contracts of sale, options to lease or
purchase or rights of first refusal with respect to the Property or any part
thereof. No tenant, to the best of Seller's knowledge, has any right to place
signage on the building exterior other than Merrill Lynch.

 

iv. Seller is not a foreign person (as the term is defined in Section 1445 of
the Internal Revenue Code as amended by the Foreign Investment in Real Property
Tax Act of 1980 ["FIRPTA" ]) and Seller shall provide Purchaser with an
affidavit to that effect in compliance with FIRPTA at the Closing.

 

v. Seller has full power and authority to execute and deliver this Agreement and
all other documents contemplated by this Agreement.

 

vi. The Schedule of Tenants attached to and made a part of this Agreement as set
forth in Schedule 6(A)(vi) is, to the best of the knowledge and belief of the
Seller accurate and complete as of the date of this Agreement.

 

vii. Seller has not received notice of any lawsuits or claims (including,
without limitation, environmental claims) by any private person or entity or by
any governmental authority existing or, to Seller's knowledge, threatened, that
affect the right or ability of Seller to perform its obligations under this
Agreement. Seller acknowledges that for tax years 2013 through 2016, inclusive,
the Property is currently in litigation before the New Jersey Tax Court for a
Real Estate Property Tax Appeal against the Township of freehold. Seller agrees
to share all information regarding any tax appeal with Seller during the
Investigation Period.

 

Page 7 of 29  

 

 

viii. The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms hereof will
not conflict with or result in a breach of any agreement to which Seller, or any
of its principals, is a party.

 

Notice of Material Change.

 

B. Seller shall promptly notify Purchaser upon obtaining knowledge of any
material change in any of the foregoing representations and warranties. Unless
the context otherwise requires, the truth, accuracy and completeness of each of
the representations and warranties of Seller and Purchaser in all material
respects as of the date hereof, and as of the Closing Date, shall constitute a
condition precedent to the obligations of Purchaser and Seller, respectively,
hereunder. No such representations and warranties shall survive the Closing and
delivery of the Deed.

 

C. Property Representations.

 

i. No Conflicts. Neither the execution nor the delivery of this Agreement, nor
the consummation of the purchase and sale contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
conflict with or will result in the breach of (a) any organizational documents
of Seller; (b) any of the terms, conditions or provisions of any agreement or
instrument to which Seller is a party or by which Seller or any of Seller's
assets is bound; (c) any judgment, order, injunction, decree, regulation or
ruling of any court or governmental entity.

 

ii. No Condemnation. There are no pending condemnation proceedings affecting the
Property.

 

iii. Leases. (a) Exhibit 6(C)(iii)(a)_ attached hereto lists the existing
Leases, true and complete copies of which have been delivered or made available
to Purchaser; (ii) there are no unpaid installments of leasing or brokerage
commissions that are payable after the Closing with respect to the current term
of the Leases entered into prior to the date hereof; (iii) there are no unpaid
landlord obligations in connection with the current term of the Leases entered
into prior to the date hereof; (iv) Seller has not given to any tenant nor
received from any tenant any written notice of default that remains uncured
under any of the Leases on the date hereof; (v) Seller has received no written
notice that any tenant contests its pro rata shares of tax increases or
operating expenses or that any tenant contests any rent, escalation or other
charges billed to it or claims that any work required to be performed by the
landlord under its Lease has not been completed.

 

iv. Litigation. There is no pending litigation, arbitration or proceeding
against Seller with respect to the Property of which Seller has knowledge which
is not covered by insurance.

 

v. Existing Agreements. The service and maintenance agreements affecting the
Property on the date hereof involving more than $1000 per annum (the "Service
Contracts") as well as certain other agreements are listed on Exhibit 6(C)(v)
hereto, true and complete copies of which Service Contracts have been delivered
to or made available to Purchaser.

 

7. Condition of Title— Title Insurance.

 

A. At the Closing, Seller shall convey to Purchaser insurable (at regular rates)
fee simple title to the Property, and shall execute and deliver to Purchaser a
bargain and sale deed with covenant against grantor's acts, in recordable form,
subject only to the following exceptions ("Permitted Exceptions"):

 

Page 8 of 29  

 

 

i. Laws, regulations or ordinances of federal, state, county or local entities
or agencies having jurisdiction over the Property;

 

ii. The state of facts shown on an accurate, current survey of the Property (the
"Survey");

 

iii. The lien of real estate taxes, water charges and sewer charges not yet due
and payable; and

 

iv. Easements, restrictions, covenants and other agreements of record pertaining
to the Property so long as the foregoing do not unreasonably interfere with the
use of the Property as at present and subject to the due diligence provision of
Paragraph 4 of this Agreement.

 

B. For purposes of this Section 7 of this Agreement insurable title shall mean
that on the Closing Date fee title to the Property is vested in Seller and shall
be insured as such by Purchaser's title insurer at standard rates, without any
exceptions except for the Permitted Exceptions and standard title insurance
policy exclusions from coverage, under Escrow Agent's most current ALTA Owner's
Policy ("Title Policy").

 

C. Purchaser shall obtain a title commitment (the "Title Commitment") and Survey
with respect to the Property and shall notify Seller, within thirty (30)
calendar days from the Effective Date (the "Title Contingency Period"), whether
the Title Commitment and Survey reveal any title defects that do not constitute
Permitted Exceptions (the "Title Objections"). Any title exceptions or
encumbrances existing on the expiration of the Title Contingency Period which
Purchaser has not included in a timely notice of Title Objections shall be
deemed to be Permitted Exceptions. Seller shall notify Purchaser within five (5)
business days after receipt of Purchaser's notice whether Seller will attempt to
remedy the Title Objections. Should Seller choose to remedy such Title
Objections, Seller shall have sixty (60) calendar days from its receipt of
Purchaser's written notice of Title Objections, other than for Monetary Liens as
provided for in Section 7(E) below, to remove such Title Objections, which cure
may be by means of affirmative insurance or endorsement from Title Insurer
insuring over and providing that any liens, encumbrances, covenants, easements
or other matters that are not Permitted Exceptions shall not be collected out
of, or enforced against, the Property.

 

D. Should title exceptions arise following Purchaser's receipt of the Title
Commitment which are not Permitted Exceptions, Purchaser shall promptly notify
Seller in writing as to the same and Seller shall be responsible to redress same
pursuant to the standards above set forth, such curing of any title impediments
to take place within thirty (30) calendar days following written notice from
Purchaser that Seller is to correct any such defects.

 

E. If at the Closing there are liens, encumbrances or other clouds on title
against the Property other than the Permitted Exceptions (such as mortgage
liens, mechanics' liens, judgment liens and similar monetary liens) which are
capable of being satisfied by the payment of money ("Monetary Liens"), Seller
shall use a portion or portions of the Purchase Price to satisfy such Monetary
Liens, and Seller shall simultaneously either (i) deliver to Purchaser
instruments in recordable form sufficient to satisfy such Monetary Liens,
together with the cost of recording or filing said instruments; or (ii) provide
Purchaser's title insurer with a written statement from any mortgage or other
lien holder as to the amount due to satisfy such encumbrance in full and direct
payment in full satisfaction of same from the proceeds of closing (and such
additional funds if required) to each such payee: or (iii) deposit with
Purchaser's title insurer sufficient monies acceptable to the title insurer to
insure obtaining and recording of such satisfactions and the issuance of title
insurance to Purchaser free of any such Monetary Liens. The existence of any
such Monetary Liens shall not be deemed objections or exceptions to title if
Seller shall comply with the foregoing requirements.

 

Page 9 of 29  

 

 

F. In the event that Purchaser timely provides notice of Title Objections
pursuant to Section 7(C) or Section 7(D) of this Agreement, as applicable, and
Seller is unable to clear or remove the Title Objections in accordance with and
in the time permitted under Section 7(C) or Section 7(D) of this Agreement, as
applicable, Purchaser shall have, as its sole remedy, the right to either (i)
accept title subject to such Title Objections (which shall thereafter be deemed
to be Pem1itted Exceptions), without abatement or adjustment of the Purchase
Price or (ii) terminate this Agreement. Upon termination of this Agreement by
Purchaser in accordance with this Section 7(F), the Escrow Agent shall deliver
the Escrow Fund to Purchaser and thereafter neither party shall have any further
rights or liabilities under this Agreement, except for those rights and
liabilities which expressly survive termination of this Agreement.
Notwithstanding anything to the contrary in this Agreement, in no event shall
Seller have any obligation to commence legal proceedings or to expend money
(other than to satisfy Monetary Liens) in order to clear or remove any Title
Objection.

 

G. If Purchaser provides Seller with a Survey prepared by a New Jersey licensed
surveyor certified to Seller and Seller's counsel prior to the Closing, Seller
shall include in Seller's deed a description of the Property which accords with
the Survey, provided that (i) the Survey is certified to Seller, (ii) the Survey
accurately describes the Property, and (iii) Seller shall state in its affidavit
of title that the description used in the deed is in accordance with the Survey
and that Seller makes no representation as to its accuracy or completeness.
Purchaser, for its successors and assigns, hereby releases Seller from any
liability related to errors in such survey description, which release shall
survive Closing.

 

8. Adjustments, Credits and Apportionments; Realty Transfer Fee; Assessments;
and Closing Costs.

 

A. The following shall be adjusted and apportioned between Seller and Purchaser
as of midnight preceding the Closing Date (i.e., Purchaser shall be deemed to
own the Property for the entire day of the Closing):

 

i. Real estate taxes on the basis of the most recent tax bill for the Property;

 

ii. Water charges, if any, if they are a lien against the Property; iii. Sewer
charges, if any, if they are a lien against the Property: iv. Prepaid Rents;

 

v. Rents collected from tenants who are not in arrears in the month in which the
Closing occurs;

 

vi. The Contracts as set forth in Section I (C)(ii) above; and

 

vii. Such other items as are customarily apportioned in real estate closing of
commercial properties in the State of New Jersey.

 

B. The realty transfer fee due on the conveyance of the Property shall be borne
by Seller, except for the 1% "mansion tax" or "grantee tax" payable in
connection with certain classes of property pursuant to N.J.S.A. 46:15-7.2, if
applicable (the "Mansion Tax"), which shall be paid by Purchaser.

 

C. All unpaid charges (assessments) against the Property for work completed by
the applicable governmental authority before the effective date of this
Agreement will be paid by Seller at or before the Closing.. If the improvement
is completed, but the amount of charge (assessment) is not determined, Seller
will pay an estimated amount at the Closing to be held by the Purchaser's title
insurer. When the amount of the charge is finally determined, Seller will pay
any deficiency to Purchaser (if the estimate proves to have been too low), or
the title insurer will return any excess to Seller (if the estimate proves to
have been too high).

 

Page 10 of 29  

 

 

D. Seller shall pay the cost of recording any instruments required to discharge
any Monetary Liens. Purchaser shall pay the cost of (i) recording the Deed, the
premiums for the Title Policy coverage including all endorsements obtained by
Purchaser, and the cost of any survey and/or update to any existing survey; and
(ii) the Mansion Tax, as aforesaid; and (iii) any and all charges and fees
imposed or charged by the title insurer including but not limited to closing or
attendance fees. Each party shall be solely responsible for the costs of its own
legal counsel in connection with this transaction.

 

E. "Rents" means all Base Rents and Additional Rent. "Base Rents" means monthly
base rents under the Leases. "Additional Rent" means items of rent or charges
which are not Base Rents such as charges for electricity, steam, water,
cleaning, overtime services, sundry charges or other charges of a similar nature
to the extent any of the foregoing are applicable.

 

F. The provisions of Section 8 of this Agreement shall survive the Closing. Any
errors, omissions or estimations in computing apportionments at the Closing
shall be corrected as soon as practicable thereafter and in no event later than
four (4) months after the date of Closing

 

9. ISRA.

 

Seller and Purchaser acknowledge that the sale of the Property pursuant to this
Agreement is not subject to the New Jersey Industrial Site Recovery Act,
N.J.S.A. 13:1K-6 et seq. and its regulations.

 

10. Conditions Precedent.

 

A The obligations of Purchaser to close the transaction hereunder are subject to
satisfaction of all the following conditions at or prior to the Closing, any one
or more of which may be expressly waived in writing by Purchaser:

 

i. All of the terms, covenants and conditions of this Agreement to be complied
with and performed by Seller on or before the Closing Date shall have been duly
complied with and performed in all material respects, including, without
limitation, the delivery by Seller of the documents enumerated in Section 11 of
this Agreement, and title to the Property being delivered as required by Section
7 above.

 

ii. The representations and warranties made by Seller under this Agreement shall
be true and correct in all material aspects on and as of the Closing Date.

 

In the event of the failure of the satisfaction of any of such conditions
precedent, Purchaser shall have the right, but not the obligation, to tem1inate
this Agreement, in which event the Escrow Fund shall be returned to Purchaser,
and neither party shall have any further claim against the other by reason of
this Agreement.

 

B. The obligations of Seller to close the transaction hereunder are subject to
satisfaction of all the following conditions at or prior to Closing, any one or
more of which may be expressly waived in writing by Seller:

 

i. All of the terms, covenants and conditions of this Agreement to be complied
with and performed by Purchaser on or before the Closing Date shall have been
duly complied with and performed in all material respects, including, without
limitation, the delivery by Purchaser of the documents enumerated in Section 12
of this Agreement.

 

ii. The representations and warranties made by Purchaser under this Agreement
shall be true and correct in all material aspects on and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of the Closing Date.

 

Page 11 of 29  

 

 

In the event of the failure of the satisfaction of any of such conditions
precedent, Seller shall have the right, but not the obligation, to terminate
this Agreement, in which event the Escrow Fund shall be returned to Purchaser,
and neither party shall have any further claim against the other by reason of
this Agreement unless the failure of such condition(s) precedent is caused by
reason of a default by Purchaser hereunder.

 

11. Seller's Deliveries at Closing.

 

At the Closing, Seller shall deliver the following:

 

A. a bargain and sale deed for the Property, with covenant against grantor's
acts, in recordable form (the "Deed");

 

B. a customary form of Seller's affidavit of title in form and substance
reasonably satisfactory to Seller and Title Insurer;

 

C. certificate of non-foreign status under Section 1445 of the Internal Revenue
Code of 1986 (the "FIRPTA Affidavit");

 

D. Copies of all filed easements, agreements or other evidences of property
rights, licenses or interests with adjacent property owners for uses or access
of the Property in possession of the Seller;

 

E. a bill of sale conveying the Personal Property (if any) to Purchaser in
connection with the Property (the "Bill of Sale");

 

F. possession of the Property in the condition required by this Agreement, and
keys, pass cards and security codes therefor to the extent same are applicable
to this transaction and in Seller's possession;

 

G. such returns, questionnaires and other documents as shall be required to be
signed by Seller with regard to all applicable real property transaction taxes
imposed by applicable federal, state or local law or ordinance, including,
without limitation, the New Jersey Affidavit of Consideration for Use by Seller
(RTF-I) and Seller's Residency Certificate (GIT/REP);

 

H. Copies of any agreements between Landlord and Tenants, outside of leases
regarding signage rights or other rights for uses on the Property by Tenants or
3'd parties, if any and in possession of the Seller;

 

I. an assignment of the Leases and the Security Deposits held by the Seller,
subject to the provisions of subsection 1 of this Section II of this Agreement,
and the Contracts in the form of the Assignment and Assumption of Leases and
Contracts appended hereto as Exhibit ll(I) to be signed by both Seller and
Purchaser;

 

1. Prior to the Closing, Seller shall have the right (i) to apply any security
deposits held under Leases in respect of defaults by tenants under the
applicable Leases and (ii) to return the security deposit of any tenant
thereunder who in the good faith judgment of Seller is entitled to the return of
such deposit pursuant to the terms of its Lease or otherwise by law. At the
Closing, Seller shall transfer or cause to be transferred to Purchaser the
security deposits (including turning over any letter of credit held by Seller as
security under the Leases) then held by Seller and not applied to defaults or
returned to tenants as above provided;

 

K. Tenant Estoppel Certificates for each of the Tenants essentially in the form
of Exhibit 16(P);

 

L. Notice to Tenants in the form of Exhibit ll(L); and

 

Page 12 of 29  

 

 

M. Such certificate(s) of occupancy as Seller may have in possession regarding
the Property or any part thereof. Subject to the provisions of Paragraph 11(0)
below, Seller shall supply Certificate of Occupancy, at Sellers expense, in the
Name of Avalon GloboCare, Corp., if said certificate is required by Freehold
Township.; and

 

N. Such other documents as may be required in this Agreement to be delivered at
the Closing or reasonably required by Purchaser's attorney or the title insurer.

 

O. With reference to the Continuing Certificate of Occupancy ("C.O.") required
by Paragraph 11(M) above, the Seller shall be responsible for work that may be
necessary to receive the C.O., if any, provided that the cost of same does not
exceed $10,000.00 . In the event that the cost shall exceed $10,000.00,
exclusive of any inspection fee(s), the Seller may cancel this Agreement unless
the Buyer shall agree to be responsible for the costs in excess of said amount.
With respect to the within, the Seller shall order the inspection by the
appropriate governmental official to obtain the C.O. within 21 days of the date
of this Agreement and shall notify the Buyer should the estimated costs of
making the repairs and modifications necessary to obtain the C.O. exceed
$10,000.00 within 7 days of the date the Seller shall have received the
inspection report. Such notification shall include a complete copy of the
inspection report together with an itemization of estimated costs. Should the
Buyer not receive any such notification within the time period provided for in
this paragraph, it shall be concluded that the Seller shall be responsible to
obtain and provide to the Seller with the C.O. provided for in this Agreement.
In the event that the Seller notifies the Buyer of its cancellation of this
Agreement within the time provided for herein (the "Seller's Notice"), the Buyer
may agree by ·written notice (the "Buyer's Notice") to the Seller given and
received by the Seller not later than 7 days from the Seller's Notice to agree
to assume the costs in excess of$10,000.00 in which event this Agreement shall
continue. Upon a failure of the Seller to receive the Buyer's Notice in the time
provided for herein, the Seller may conclude that the Buyer does not agree to
assume such costs and have the option to cancel and terminate this Agreement or
to proceed to be responsible to do such work as required to obtain the C.O.
notice of which shall be given the Buyer within 7 days of the receipt of Buyer's
Notice or 7 days from the last date for the giving of the Buyer's Notice by the
Buyer whichever shall first occur.

 

12. Purchaser's Deliveries at Closing.

 

At the Closing, Purchaser shall deliver the following:

 

A. to the Seller, payment of the balance of the Purchase Price, subject to all
deductions and adjustments as provided herein;

 

B Omit;

 

C. Omit;

 

D. to the title insurer, such returns, questionnaires and other documents as
shall be required to be signed by Purchaser with regard to all applicable real
property transaction taxes imposed by applicable federal, state or local law or
ordinance, including, without limitation, the New Jersey Affidavit of
Consideration for Use by Purchaser (RTF-I EE); and

 

E. to the title insurer, such other documents as may reasonably be required in
this Agreement to be delivered at the Closing.

 

Page 13 of 29  

 

 

13. Brokerage.

 

Both parties represent that they have dealt with no broker other than Archivista
Realty LLC, Emerson, New Jersey (the "Broker"). Seller agrees to pay to the
Broker, pursuant to a separate agreement, the commission due the Broker, if and
when the Closing occurs and Seller is paid the Purchase Price in accordance with
the terms and conditions of this Agreement. In the event that any claim is
asserted by any person, firm or corporation, whether broker or otherwise, other
than the Broker, claiming a commission and/or finder's fee with respect to the
sale of the Property resulting from any act, representation or promise of
Seller, Seller shall defend, indemnify and save harmless Purchaser from any such
claim, including, but not limited to, reasonable attorneys' fees. In the event
that any such claim is asserted as a result of any act, representation or
promise of Purchaser, Purchaser shall likewise defend, indemnify and save
harmless Seller from any such claim, including, but not limited to, reasonable
attorneys' fees. The provisions of this Section 13 shall survive the termination
of this Agreement or the Closing and the recording of the deed for the Property.

 

14. No Representations on Condition of Property.

 

A Subject to the terms of this Agreement, the Property is being sold "AS IS" and
"WHERE IS," "WITH ALL FAULTS." Subject to Purchaser's rights under Section 4 of
this Agreement, Purchaser has inspected or will inspect the Property and has
completed or will complete all due diligence inspections as well as all
structural, engineering and environmental inspections, including lead based
paint inspections, and will rely on those inspections and any rights which may
be provided for elsewhere in this Agreement. Purchaser acknowledges that Seller,
as of the end of the Investigation Period, has afforded Purchaser the
opportunity for full and complete investigation, examination and inspection of
the Property and that as of the end of the Investigation Period, Purchaser will
have completed all such investigations, examinations and inspections as it
desired or has elected to purchase the Property without them.

 

B. Purchaser is relying solely upon the results of its own inspections and
investigations and is not relying upon any representations made either by
Seller, any broker or representative of Seller or any other third parties,
except those that are specifically set forth within the text of this Agreement.
In doing so, Purchaser assumes the risk that Purchaser's inspection of the
Property and other investigations, examinations and inspections may not reveal
any or all adverse or existing conditions, aspects or attributes, including but
not limited to, with respect to environmental matters, of the Property.

 

C. Except as otherwise expressly set forth herein, Purchaser acknowledges and
agrees that Seller has not made, does not make, and specifically negates and
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future, of, as to, concerning or with respect to:
(i) the value, nature, quality or condition of the Property, including, without
limitation, the water, soil and geology; (ii) the income to be derived from the
Property; (iii) the suitability of the Property for any and all activities and
uses which Purchaser or any tenant may conduct thereon; (iv) the compliance of
or by the Property or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body; (v) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property; (vi) the manner or quality of the
construction or materials, if any, incorporated into the Property; (vii) the
manner, quality, state of repair or lack of repair of the Property; (viii)
compliance with any environmental protection, pollution or land use laws, rules,
regulations, orders or requirements, including the existence in or on the
Property of Hazardous Substances (as defined in Laws); (ix) zoning to which the
Property or any portion thereof may be subject; (x) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electric; (xi) usages of any adjoining property; (xii)
access to the Property or any portion thereof; (xiii) the value, compliance with
the plans and specifications, size, location, age, use, design, quality,
description, durability, structural integrity, operation, title to or physical
or financial condition of the Property or any portion thereof, or any income,
expenses, charges, liens, encumbrances, rights or claims on or affecting or
pertaining to the Property or any part thereof; (xiv) the condition or use of
the Property or compliance of the Property with any or all Laws; (xv) the
existence or non-existence of underground storage tanks; (xvi) any other matter
affecting the stability or integrity of the land or improvements; (xvii) the
potential for future development of the Property; (xviii) the existence of
vested land use, zoning or building entitlements affecting the Property; or
(xix) any other matter with respect to the Property, Additionally, no person
acting on behalf of Seller is authorized to make, and by execution hereof
Purchaser acknowledges that, except as otherwise expressly set forth herein, no
person has made, any representation, agreement, statement, warranty, guaranty or
promise regarding the Property or the transaction contemplated herein; and no
such representation, warranty, agreement, guaranty, statement or promise if any,
made by any person acting on behalf of Seller shall be valid or binding upon
Seller unless expressly set forth herein.

 

Page 14 of 29  

 

 

D. Purchaser further acknowledges and agrees that any information provided or to
be provided with respect to the Property by Seller with respect to the Property
was obtained from a variety of sources and that Seller has not made any
independent investigation or verification of such information, and makes no
representations as to the accuracy, truthfulness or completeness of any such
information, except as otherwise expressly set forth in this Agreement. Seller
is not liable or bonded in any manner by any verbal or written statement,
representation or information pertaining to the Property, or the operation
thereof, furnished by any contractor, agent, employee, servant or other person
not expressly set forth herein.

 

E. Purchaser, on behalf of itself and its successors and assigns, by paying the
consideration for the Deed at the Closing, shall be deemed to release Seller and
its members, partners, trustees, beneficiaries, officers, employees and
predecessors-in-title (collectively, the "Released Parties") from, and to waive
as against the Released Parties, any and all Losses including claims of,
liability for or attributable to any and all environmental, health and safety
conditions of the Property, land or improvements, of every kind and nature,
known and unknown, fixed and contingent, existing and arising hereafter,
including without limitation any and all claims and lawsuits under common law
and any local, state or federal law, rule, ordinance or regulation relating to
any past, present and future environmental contamination at, on, under,
surrounding or migrating or emanating to or from the Property, and all other
environmental, health and safety matters, and from and after the Closing
hereunder, and Purchaser and its successors and assigns shall be deemed to have
assumed and taken responsibility for all losses, costs, claims, liabilities,
expenses, demands and obligations attributable to the environmental condition of
the Property, land and improvements of every kind and nature, known and unknown,
fixed and contingent, existing and arising hereafter (all of the foregoing
referred to as the "Release"). The Release set forth in this Section 14(E) shall
be incorporated in the deed conveying the Property to Purchaser and run with the
Property and be binding on all subsequent owners of the Property.

 

F. Purchaser acknowledges that this Section 14 was a negotiated part of this
Agreement and serves as an essential component of consideration for the same.
Without limiting the generality of the foregoing, the parties specifically
acknowledge that the Purchase Price has been negotiated to eliminate all claims,
whether known or unknown, relating to the condition of the Property and all
aspects and attributes thereof, including, without limitation, all environmental
matters. Purchaser shall be deemed to have confirmed the agreements,
acknowledgments and representations contained in this Section 14 as of the
Closing Date.

 

Page 15 of 29  

 

 

G. The provisions of this Section 14 shall survive the Closing and the delivery
of the deed or any expiration or termination of this Agreement.

 

15. Risk of Loss

 

A. Seller agrees to give Purchaser prompt notice of any fire or other casualty
occurring at the Property of which Seller is aware, between the date hereof and
the date of the Closing, or of any actual or threatened condemnation of all or
any part of the Property.

 

B. If prior to the Closing there shall occur (a) damage to the Property caused
by fire or other casualty which would cost an amount equal to One Million
Dollars ($1,000,000.00) or more to repair, as reasonably determined by an
engineer selected by Seller which is reasonably satisfactory to Purchaser (a
"Material Casualty") or (b) a taking by condemnation of all or of such portion
of the Property as would materially interfere with the continued use of the
Property as at present, then, and in either such event, Purchaser may elect to
terminate this Agreement by written notice given to Seller within ten (1 0) days
after receipt of the engineer's estimate of the cost to repair the fire or other
casualty or of the notice of any actual or threatened condemnation, as
applicable, in which event Escrow Agent shall immediately return the Escrow Fund
to Purchaser, this Agreement shall thereupon be null and void and neither party
hereto shall thereupon (after return of the Escrow Fund to Purchaser) have any
further obligation to the other, except that the provisions that are expressly
stated to survive termination or cancellation of this Agreement shall survive
such termination. If Purchaser does not elect to terminate this Agreement
pursuant to the previous sentence, or if the fire or other casualty is not a
Material Casualty, then the Closing shall take place as herein provided, without
abatement of the Purchase Price (except as hereinafter provided), and Seller
shall (i) assign to Purchaser at the Closing, by written instrument in form
reasonably satisfactory to Purchaser, all of Seller's interest in and to any
insurance proceeds or condemnation awards which may be payable to Seller on
account of any such fire, casualty or condemnation, (ii) deliver to Purchaser
any such proceeds or awards actually theretofore paid, less any amounts (the
"Reimbursable Amounts") (A) actually and reasonably expended or incurred by
Seller in adjusting any insurance claim or negotiating and/or obtaining any
condemnation award (including, without limitation, reasonable attorneys' fees
and expenses) and/or (B) theretofore actually and reasonably incurred or
expended by or for the account of Seller for the cost of any compliance with
laws, protective restoration or emergency repairs made by or on behalf of Seller
(to the extent Seller has not theretofore been reimbursed by its insurance
carriers for such expenditures) in connection with such casualty or
condemnation, and (iii) pay to Purchaser the amount of the deductible, if any,
under Seller's property insurance policy(ies), less all Reimbursable Amounts not
received by Seller from any insurance proceeds or condemnation awards paid to
Seller prior to the Closing.

 

Page 16 of 29  

 

 

16. Miscellaneous Provisions.

 

A. In the event of a default by Purchaser in the performance of any of the
terms, covenants and conditions of this Agreement to be performed on the part of
Purchaser, then, after Seller has delivered written notice of such default to
Purchaser and Purchaser has failed to cure such default within ten (1 0)
calendar days thereafter, Seller may, at Seller's option and as Seller's sole
remedy, terminate this Agreement by notice to such effect to Purchaser and
Escrow Agent shall deliver to Seller the Escrow Fund as liquidated damages, it
being understood and agreed that actual damages would be difficult or impossible
to ascertain, and upon such payment of the Escrow Fund to Seller, this Agreement
shall be terminated and neither party shall have any further rights or
liabilities hereunder and Seller hereby expressly waives and releases any other
right, at law or in equity, that Seller may have or be entitled to in such
event, including, without limitation, any right to (and Seller hereby covenants
that it shall not) sue Purchaser (i) for specific performance of this Agreement
or (ii) to recover actual damages, except for those rights and liabilities which
expressly survive termination of this Agreement.

 

B. If the Closing does not take place by reason of (a) Seller's failure or
refusal to close title as required by the terms of this Agreement, or (b) Seller
otherwise being in default hereunder so that Purchaser has the right to refuse
to close title, Purchaser's remedies shall be (i) to terminate this Agreement by
giving notice thereof to Seller and to receive a refund of the Escrow Fund; or
(ii) to pursue an action for specific performance provided such action for
specific performance is brought within ninety (90) days of Seller's default.

 

C. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns.

 

D. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed wholly within the State of New Jersey.

 

E. Upon the Closing, Purchaser is entitled to possession of the Property subject
to the terms of this Agreement and the rents, issues and profits derived
therefrom.

 

F. Any notice or demand which, under the provisions of this Agreement or
otherwise, must or may be given or made by either party hereto, shall be in
writing and shall be given by personal deli very or made by mailing same by
recognized overnight delivery service or by certified mail, return receipt
requested, (i) to Purchaser at its address set forth in the heading to this
Agreement, with a copy given in the aforesaid manner to Purchaser's Attorney,
Jonathan L. Hornik, Esq., LaRocca Hornik Rosen Greenberg & Blaha, LLP, 83 South
Street, Suite 302, Freehold NJ 07728 (ii) to Seller at its address set forth in
the heading to this Agreement with a copy given in the aforesaid manner to
Seller's Attorney Jerome M. Katz, Esq. Katz & Dougherty, Esqs, 4020 Quakerbridge
Rd., Trenton, NJ 08619. Seller and Purchaser may, by notice given in the same
manner set forth above, designate a different address to which subsequent
notices shall be sent. Notice shall be deemed given when received or upon any
rejection of or refusal to accept delivery. Counsel for either party may give
notice on behalf of any party which notice shall have the same effect as if
given by a party itself.

 

G. Each party agrees that, at any time or from time to time prior or subsequent
to the Closing, upon written request of the other party, it will execute and
deliver all such further documents and do all such other acts and things as may
be reasonably required to confirm or consummate the within transaction,
provided, however, that nothing in this Section 16.(0) shall be deemed to
enlarge the obligations of the parties hereunder or to require any party to
incur any material expense or liability not otherwise required of it hereunder.

 

H. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof. No variations or modifications of or
amendments to the terms of this Agreement shall be binding unless reduced to
writing and signed by the parties hereto.

 

I. The parties hereto agree that they will not record this Agreement, a
memorandum of this Agreement or a short form of this Agreement.

 

Page 17 of 29  

 

 

J. Except as expressly provided otherwise in this Agreement, the covenants,
representations, warranties, liabilities and indemnities of the parties shall
not survive the termination of this Agreement or the Closing and delivery of the
Deed.

 

K. This Agreement shall be construed reasonably to carry out its intent without
presumption against or in favor of either party. If any provision hereof shall
be declared invalid by any court or in any administrative proceedings, then the
provisions of this Agreement shall be construed in such manner so as to preserve
the validity hereof and the substance of the transaction herein contemplated to
the extent possible.

 

L. This Agreement may be executed and delivered in several counterparts, each of
which, when so executed and delivered, shall constitute an original, fully
enforceable counterpart for all purposes.

 

M. Purchaser may not assign this Agreement without the written consent of Seller
which consent may be withheld in the absolute discretion of the Seller.

 

N. If the time period by which any right, option, or election provided under
this Agreement must be exercised or by which any acts or payments required
hereunder must be performed or paid, or by which the Closing must be held,
expires on a day other than a business day, then such time period shall be
automatically extended to the close of business on the next regularly scheduled
business day.

 

O. Seller covenants and agrees that, between the date hereof and the Closing
Date:

 

i. at its sole cost and expense, Seller shall continue to and maintain the
Property in the ordinary course in accordance with its normal practices and
procedures and Seller shall keep the Property (and all parts thereof) in
substantially the same condition as it is in as of the date hereof, reasonable
wear and tear excepted;

 

ii. Seller shall continue to maintain the existing insurance on the Property;
and

 

iii. Seller shall not enter into any agreement for the sale of all or any
portion of the Property or lease of all or any portion of the Property other
than in the normal course of business and upon prior written notice to the
Purchaser; and

 

iv. Seller shall not mortgage, pledge or create any contractual lien, charge or
any other encumbrance (or agree to do so) in respect of the Property except for
any such mortgage, pledge, contractual lien, charge or other encumbrance that
will be removed as a lien against the Property by the Closing Date.

 

P. Seller shall request a tenant estoppel certificate in the form of Exhibit
16(P) (or such other form as is provided in the applicable tenant's Lease) from
each of the tenants in the building. It shall be a condition precedent to
Purchaser's obligation to close hereunder that Seller deliver executed tenant
estoppel certificates from each of the tenants. Estoppel certificates executed
by tenants shall be substantially in the form of Exhibit 16(P)or such other form
as is provided in the terms of the tenants' respective Leases (subject to (a)
modification thereof, (b) such tenant making note of items which constitute
Permitted Encumbrances or items which Seller otherwise agrees to discharge, (c)
modifications thereof to conform the same to the Leases or other information
delivered to Purchaser prior to the Effective Date, and (d) limiting its
statements "to tenant's knowledge" (or words of similar import)); provided,
however, that if any tenant is required or permitted under the terms of its
Lease to provide a different form of estoppel, less information or to otherwise
make different statements in a certification of such nature than are set forth
on Exhibit 16(P) then Purchaser shall accept any modifications made to such form
of estoppel certificate to the extent that such modifications to the form are
consistent with the minimum requirements set forth in such tenant's Lease (it
being understood by Purchaser that a tenant shall not be required to make any
certifications not specifically enumerated in such tenant's Lease estoppel
requirements even if such tenant's Lease requires tenant to certify to any
additional items "reasonably requested") (any such estoppel certificate
complying with the preceding portions of this Section 36 is an "Estoppel
Certificate"). Purchaser shall have no right to object to an Estoppel
Certificate which references a general conditional statement such as "we reserve
all rights" or "subject to our audit" or words of similar import and/or with
additional qualifications or reservations. Seller shall not be required to
expend any money, provide any financial accommodations or commence any
litigation in connection with obtaining such Estoppel Certificates.

 

Page 18 of 29  

 

 

Q. This Agreement may be executed in multiple counterparts, which together shall
constitute the entire agreement, and shall be fully effective even if the
signatures of the parties are not on the same counterpart. Upon exchange of
facsimile signatures of the Agreement or emailed portable document format (.pdf)
copies of the signature page, this Agreement shall be binding on Seller and
Purchaser; however, if requested by either party, the parties agree to cooperate
thereafter to exchange originally executed counterparts to each other subsequent
to the signing of this Agreement.

 

17. Bulk Sales Notice.

 

Seller agrees to provide such information as is required to enable Purchaser to
prepare and forward to the New Jersey Division of Taxation, a Notification of
Sale, Transfer or Assignment in Bulk ("Form C-9600") pursuant to N.J.S.A.
54:50-38 and a completed Asset Transfer Tax Declaration ("ATTD") within seven
(7) calendar days of the expiration or waiver of the Investigation Period.
Purchaser shall cause completed Forms C-9600 and ATTDs, together with a copy of
this Agreement, to be delivered to the New Jersey Division of Taxation within
seven (7) calendar days of receipt of the foregoing information and documents
from Seller. At the Closing, Seller agrees to establish with Escrow Agent a tax
escrow in accordance with the requirements of the New Jersey Division of
Taxation (the "Department") pursuant to a tax escrow agreement in form and
substance reasonably satisfactory to Seller and Purchaser, pursuant to which the
amount of funds as shall be determined by the Department shall be withheld out
of Seller's net proceeds at the Closing and deposited with Escrow Agent until
such time as the parties are in receipt of a tax clearance letter from the
Department. Escrow Agent hereby agrees to hold any such held back proceeds in
accordance with this Agreement. If a tax clearance letter is received from the
Department prior to Closing, then no escrow shall be required but instead Seller
shall pay all taxes determined by the Department to be due and owing from Seller
out of Seller's net Closing proceeds. Once the final tax clearance letter has
been obtained confirming that no additional amounts are due, the balance of the
escrow account, if any, shall be paid promptly to Seller. Notwithstanding the
foregoing, if the Department sends a notice requiring the payment of any taxes
by Seller, Seller may direct the Escrow Agent to disburse from the tax escrow to
the Department, on behalf of Seller, any amounts required to be paid to the
Department.

 

Intending to be bound hereby, the parties sign this Agreement which shall be
deemed to have an effective as of the date the last party signing executes this
Agreement and transmits a copy thereof to and is received by the other Party.

 

Page 19 of 29  

 

 

  SELLER:     Freehold Craig Road Partnership           /s/Irwin W. Shipper
 Date: December 22, 2016   By: Irwin W. Shipper, Managing Partner         BUYER:
    Avalon GloboCare Corp.           /s/Daniel Lu  Date: December 7, 2016   By:
Daniel Lu, Chairman  

 

NEITHER THE SUBMISSION OF THIS AGREEMENT FOR REVIEW AND/OR SIGNATURE, NOR ANY
FURTHER DISCUSSIONS, REVISIONS OF THIS AGREEMENT, NEGOTIATIONS, CORRESPONDENCE,
OR EMAIL, NOR AGREEMENT ON SOME OR ALL OF THE TERMS OF SALE, SHALL CONSTITUTE AN
OFFER TO SELL OR PURCHASE. THE PARTIES SHALL HAVE NO OBLIGATION TO THE OTHER
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, NO IMPLIED OBLIGATION TO NEGOTIATE IN
GOOD FAITH, UNLESS AND UNTIL THIS AGREEMENT HAS BEEN EXECUTED BY BOTH PARTIES
AND EACH PARTY (OR THAT PARTY'S ATTORNEY) HAS RECEIVED A COUNTERPART (INCLUDING,
BUT NOT LIMITED TO, A FACSIMILE OR EMAILED PORTABLE DOCUMENT FORMAT (.PDF) COPY
OF A SIGNATURE PAGE) SIGNED BY THE OTHER.

 

Page 20 of 29  

 

 

EXHIBIT A

 

(PROPERTY DESCRIPTION)

 

Page 21 of 29  

 

 

EXHIBIT (A)(iii)

 

SCHEDULE OF LEASES AND SECURITY DEPOSITS

 

Page 22 of 29  

 

 

EXHIBIT (A)(iv)

 

SCHEDULE OF CONTRACTS

 

Page 23 of 29  

 

 

EXHIBIT B

 

NOTICE TO TENANTS

 

DATE:                                   

 

TO: All Tenants of Freehold Office Center 

4400 Route 9, Freehold, NJ

 

Re: L                                         

 

Dear Tenant:

 

This is to notify you that, today, the referenced property has been sold by
Freehold Craig Road Partnership ("Seller") to New Hope Partners, LLC
(Purchaser"). As of the date hereto: Seller's interest in your lease has been
assigned to Purchaser and Purchaser has assumed the obligations as landlord
under your lease.

 

You are hereby authorized and directed to make all future rent payments to
                                                                                
                                               
                                                                                                                                       
          Any future inquiries regarding your lease should be directed to
'                       ] at the aforementioned address.

 

  Very truly yours,   Freehold Craig Road Partnership           By: Irwin W.
Shipper, Managing Partner

 

Page 24 of 29  

 

 

EXHIBIT II (I)

 

ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

 

Freehold Craig Road Partnership, having an address of 4400 Route 9, Freehold,
New Jersey 07728 "Assignor"), in consideration of Ten Dollars ($10.00) and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, hereby assigns to New Hope Partners, LLC , having an
address of 83 South Street, Freehold, NJ 07728 ("Assignee"), (I) all right,
title and interest of Assignor as lessor under all the leases, license
agreements and other occupancy agreements (collectively, the "Leases") in effect
for space at the real property located at 4400 Route 9, Freehold, NJ 07728 (the
"Premises") and listed on Schedule A, and (2) all right, title and interest of
Assignor under all of the service, maintenance, supply and other agreements
(collectively, the "Contracts") in effect relating to the operation of the
Premises and listed on Schedule B.

 

Assignee hereby expressly assumes all of the obligations imposed upon the lessor
under the Leases (including, without limitation, the lessor's obligation to
return any Transferred Security Deposits (as defined in that certain Purchase
and Sale Agreement between Assignor and Assignee dated as of
                                     ) [_j, 20_ (the "Purchase Agreement")) and
(y) all of

 

tl1e obligations imposed upon the owner of the Premises under the Contracts.

 

Assignee acknowledges that, simultaneously with the execution hereof, Assignee
has received $                       from Assignor and an assignment of the
letters of credit, if any, set forth on Schedule C attached hereto in respect of
the Transferred Security Deposits.

 

This Assignment and Assumption of Leases and Contracts and is made by Assignor
without recourse and without any express or implied representation or warranty
whatsoever except to the extent expressly provided in the Purchase Agreement.

 

This Assignment and Assumption of Leases and Contracts shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

Page 25 of 29  

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption of Leases and Contracts to be executed as of this                day
of _________ 20_.

 

  ASSIGNOR:   Freehold Craig Road Partnership           By: Irwin W. Shipper,
Managing Partner       ASSIGNEE:   New Hope Property Investments, LLC          
By:  Steven P. Sukel

 

Page 26 of 29  

 

 

EXHIBIT 16(P)

 

FORM OF TENANT ESTOPPEL

 



  ____________      , 2016 _______________________ _______________________  
_______________________   _______________________





 

Re:Lease dated _________ by and between ______________________ ("Landlord"), and
—,——,- ——' as tenant, as amended by (collectively, the "Lease"), for ——:-:- (the
"Premises") at the building commonly known as                               (the
"Property")

 

Gentlemen:

 

The following statements are made with the knowledge that you and your
successors and assigns, successor owners of the Property and present and future
lenders secured by mortgages encumbering the Property may rely on them.

 

The undersigned ("Tenant"), as tenant under the Lease, hereby certifies to you
as follows:

 

I.      The commencement and expiration dates of the term of the Lease are
________________ and                                       , respectively.

 

2.      The Lease constitutes the entire agreement between Landlord and Tenant
with respect to the Premises and Property and there are no other agreements
which are binding upon Landlord in connection with the Premises and Property,
including without limitation any signage at the Property.

 

3.      The current annual fixed rent for the Premises is $____________' payable
monthly, at the rate of $                    per month, and the current
electrical charge for the Premises is $                             payable
monthly, at the rate of $                         per month on the first day of
each calendar month.

 

4.      The amount of the security deposit delivered under the Lease IS
$  ________________ and said security deposit is in the form of [cash/letter of
credit].

 

5.      Rent and all other charges payable under the Lease on or before the date
hereof have been paid in full.

 

Page 27 of 29  

 

 

6.      Neither Tenant, nor to the best of Tenant's knowledge, Landlord, is in
default in the performance of any covenant, agreement or condition contained in
the Lease, nor, to the best of Tenant's knowledge is there now any fact or
condition which, with the passage of time or the giving of notice or both, would
constitute a default by either party under the Lease. Tenant has no defenses,
counterclaims, liens or claims of offset or credit under the Lease or against
rents, or any other claims against Landlord.

 

7.      This estoppel shall be binding upon Tenant and its legal
representatives, successors and assigns.

 

  [INSERT TENANT NAME]         By:       Name:     Its:

 

Page 28 of 29  

 

 

    Date:     By: Irwin W. Shipper, Managing Partner                   BUYER:
 Avalon GloboCare Corp.                       Date:     By:  Daniel Lu, Chairman
     

 

NEITHER THE SUBMISSION OF THIS AGREEMENT FOR REVIEW AND/OR SIGNATURE, NOR ANY
FURTHER DISCUSSIONS, REVISIONS OF THIS AGREEMENT, NEGOTIATIONS, CORRESPONDENCE,
OR EMAIL, NOR AGREEMENT ON SOME OR ALL OF THE TERMS OF SALE, SHALL CONSTITUTE AN
OFFER TO SELL OR PURCHASE. THE PARTIES SHALL HAVE NO OBLIGATION TO THE OTHER
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, NO IMPLIED OBLIGATION TO NEGOTIATE IN
GOOD FAITH, UNLESS AND UNTIL THIS AGREEMENT HAS BEEN EXECUTED BY BOTH PARTIES
AND EACH PARTY (OR THAT PARTY'S ATTORNEY) HAS RECEIVED A COUNTERPART (INCLUDING,
BUT NOT LIMITED TO, A FACSIMILE OR EMAILED PORTABLE DOCUMENT FORMAT (.PDF) COPY
OF A SIGNATURE PAGE) SIGNED BY THE OTHER.

 

Page 29 of 29  

 

 

 

